ORDER
PER CURIAM.
Appellant, Eddie Boyer, (“appellant”), appeals the judgment of the Circuit Court of Washington County convicting him of driving while intoxicated, section 577.010, RSMo 2000,1 and driving while revoked, section 302.321. Appellant was sentenced to four years imprisonment for driving while intoxicated and a $500 fine for driving while revoked. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurispru*630dential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.